Citation Nr: 0310189	
Decision Date: 05/28/03    Archive Date: 06/02/03

DOCKET NO.  99-24 221	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Denver, 
Colorado


THE ISSUES

1.  Entitlement to an evaluation in excess of 10 percent for 
service-connected residuals of fractured right leg with 
residual scar.

2.  Entitlement to service connection for postphlebitic 
syndrome with chronic stasis discoloration, left leg.


REPRESENTATION

Veteran represented by:	Colorado Division of Social 
Services


ATTORNEY FOR THE BOARD

K. Y. McLeod, Associate Counsel




INTRODUCTION

The veteran had active service from June 1959 to June 1962, 
and from September 1962 to September 1965.

This matter is on appeal to the Board of Veterans' Appeals 
(Board) from a July 1999 rating decision of the Department of 
Veterans Affairs (VA) Regional Office (RO) in Denver, 
Colorado, which granted the veteran's claim of entitlement to 
service connection for the residuals of a fractured right 
leg, with residual scar, and assigned a 0 percent disability 
evaluation.  Also in that July 1999 RO rating decision, the 
veteran's claim of entitlement to service connection for 
bilateral lower extremity venous stasis was denied.  The 
veteran filed a timely notice of disagreement and the RO 
subsequently provided a statement of the case (SOC).  In 
November 1999 the veteran perfected his appeal, and the 
issues were subsequently certified to the Board.  

The Board notes that the RO, in a subsequent rating decision 
dated in January 2003, increased the evaluation of the 
veteran's service-connected fractured right leg with residual 
scar from 0 to 10 percent disabling.  However, in AB v. 
Brown, 6 Vet. App. 35 (1993), the United States Court of 
Appeals for Veterans Claims (Court) held that, on a claim for 
an original or increased rating, the veteran will generally 
be presumed to be seeking the maximum benefit allowed by law 
and regulation, and it follows that such a claim remains in 
controversy where less than the maximum benefit available has 
been awarded.  

In the January 2003 RO rating decision, the veteran was 
granted service connection for postphlebitic syndrome with 
chronic stasis discoloration, right leg.  The Board finds 
that such represents a full grant of the benefit sought on 
appeal, i.e., service connection.  Therefore, that issue will 
be discussed no further herein.  Conversely, the RO continued 
to deny the veteran's claim of entitlement to service 
connection for postphlebitic syndrome with chronic stasis 
discoloration, left leg.  Accordingly, that issue remained in 
appellate status before the Board.  


FINDING OF FACT

In a statement received by the Board on May 20, 2003, the 
veteran indicated that he wished to withdraw all of the 
issues currently on appeal before the Board.


CONCLUSIONS OF LAW

1.  The criteria for withdrawal of the substantive appeal for 
entitlement to an evaluation in excess of 10 percent for 
service-connected residuals of fractured right leg with 
residual scar are met.  38 U.S.C.A. § 7105(b)(2), (d)(5) 
(West 2002); 38 C.F.R. §§ 20.202, 20.204(b), (c) (2002).

2.  The criteria for withdrawal of the substantive appeal for 
entitlement to service connection for postphlebitic syndrome 
with chronic stasis discoloration, left leg, are met.  38 
U.S.C.A. § 7105(b)(2), (d)(5) (West 2002); 38 C.F.R. §§ 
20.202, 20.204(b), (c) (2002).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Under 38 U.S.C.A. § 7105, the Board may dismiss any appeal 
that fails to allege specific error of fact or law in the 
determination being appealed.  A substantive appeal may be 
withdrawn in writing at any time before the Board promulgates 
a decision.  38 C.F.R. §§ 20.202, 20.204(b).  Withdrawal may 
be made by the appellant or by his or her authorized 
representative, except that a representative may not withdraw 
a substantive appeal filed by the appellant personally 
without the express written consent of the appellant.  38 
C.F.R.§ 20.204(c).

The RO certified the issues of entitlement to an evaluation 
in excess of 10 percent for service-connected fractured right 
leg with residual scar, and service connection for 
postphlebitic syndrome with chronic stasis discoloration, 
left leg, to the Board for appellate review.  In a statement 
from the veteran, received by the Board in May 2003, the 
veteran indicated that he wished to withdraw "any/all" 
appeals currently before the Board.

The veteran's statement constitutes written withdrawal of the 
substantive appeal with regard to the issues of entitlement 
to an evaluation in excess of 10 percent for service-
connected fractured right leg with residual scar and, and 
service connection for postphlebitic syndrome with chronic 
stasis discoloration, left leg.  Hence, there remain no 
allegations of errors of fact or law for appellate 
consideration.  Accordingly, the Board does not have 
jurisdiction to review those issues, and they must therefore 
be dismissed, without prejudice.  38 U.S.C.A. § 7105(b)(2), 
(d)(5) (West 2002); 38 C.F.R. §§ 20.202, 20.204(b), (c) 
(2002).


ORDER

The appeal for entitlement to an evaluation in excess of 10 
percent for service-connected residuals of fractured right 
leg with residual scar is dismissed.  

The appeal for entitlement to service connection for 
postphlebitic syndrome with chronic stasis discoloration, 
left leg, is dismissed.  




____________________________
	ANDREW J. MULLEN
	Veterans Law Judge, Board of Veterans' Appeals




IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

?	These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
?	In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.



 

